Exhibit 12.1 LSB Industries, Inc. Unaudited Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividends (Dollars in thousands) Year ended December 31, 2005 2006 2007 2008 2009 Income from continuing operations before provisions for income taxes and equity in earnings of affiliate $ 5,007 $ 15,848 $ 48,197 $ 54,399 $ 35,877 Add: Fixed charges 15,431 15,971 15,674 12,042 8,001 Share of distributed income of 50% owned affiliate 488 875 765 735 785 Adjusted Earnings $ 20,926 $ 32,694 $ 64,636 $ 67,176 $ 44,663 Fixed Charges: Interest expense (1) $ 11,245 $ 12,028 $ 11,723 $ 8,510 $ 6,016 Estimate of interest in rental expense 4,186 3,943 3,951 3,532 1,985 Fixed Charges 15,431 15,971 15,674 12,042 8,001 Preferred stock dividends 2,337 2,783 5,912 463 519 Combined fixed charges and preferred stock dividends $ 17,768 $ 18,754 $ 21,586 $ 12,505 $ 8,520 Ratio of earnings to fixed charges 1.4 2.0 4.1 5.6 5.6 Ratio of earnings to combined fixed charges and preferred stock dividends 1.2 1.7 3.0 5.4 5.2 (1) Interest expense includes amortization of deferred debt issuance costs and excludes realized and unrealized gains or losses on interest rate financial instruments that are reported as interest expense.
